In a medical malpractice action, defendant appeals from a judgment of the Supreme Court, Queens County, entered December 12, 1978, which is in favor of plaintiffs and against him, on a jury verdict. Judgment affirmed, with costs. The record supports the jury’s finding that the defendant physician failed to obtain the informed consent of the patient before performing the cervical laminectomy which resulted in the patient’s partial paralysis. We have considered defendant’s other contentions and find them to be either not properly preserved for appellate review or without merit. Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.